DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In the amendment dated 23 September 2022, the following has occurred: Claims 1, 5, 9, 13, 17, and 20 have been amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-8), machine (claims 9-16), and manufacture (claims 17-20, it is noted that [0035] expressly excludes interpretation as a signal).  All independent claims recite steps of receiving registration data from a group of medical service providers, receiving sensor data associated with blood sugar, calculating a blood sugar reading according to the sensor data, determining health characteristics for a user according to the blood sugar reading, determining at least one type of medical service needed to treat the user based on the health characteristics, determining a location of the user, identifying one or more medical service providers based on the at least one type of medical service needed to treat the user and the location of the user, estimating a wait time, and providing the location of each of the one or more medical service providers to the user.  
These steps of matching a user to a medical service provide, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, the claims amount to a series of steps of managing personal behavior by collecting information, evaluating health information, and ranking medical providers based upon criteria for a patient to seek care based on insurance plan information, travel times, estimated wait times, and whether the medical provider allows remote check-in.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2-8, 10-16, and 18-20, reciting particular aspects of how to organize personal behavior to match a user with a medical service provider by considering various aspects pertaining to the users history and medical condition).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer-implemented method, mobile device, memory and processor executing instructions stored by a memory which cause the processor to perform method steps amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021]-[0022], [0026], [0120]-[0123], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving particular registration data from a group of medical service providers, recitation of receiving sensor data from a biometric sensor of a mobile device that wirelessly receives the sensor data from a biometric sensor embedded in a user amounts to mere data gathering, recitation of biometric data, health data, amounts to selecting a particular data source or type of data to be manipulated, recitation of transmitting location to a user amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as computer-implemented method, mobile device, memory and processor executing instructions stored by a memory which cause the processor to perform method steps, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 2-8, 10-16, and 18-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claim 2-8, 10-16, and 18-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as [0026], [0063], usage of commercially available consumer hardware; collecting data from well-known and commercially available implanted analyte sensors and smartphones, as described throughout applicant’s specification, also see Mensinger (Pub. No. 2014/0012510), paragraphs [0056], various known glucose sensors and conversion of raw sensor data to glucose readings, [0061], mobile device smartphone usage described in a manner consistent with known commercially available devices, [0064], implanted analyte sensors described in a manner consistent with known commercially available devices, [0150], attributes known for some sensors, [0248], additional publications of sensors; receiving information over a network, transmitting information, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); analyzing sensor data, determining medical service, estimating wait times, and identifying medical service providers, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3 5, 10-11, 13, 18-20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 4, 12, 19, elements that have been recognized as well-understood, routine, and conventional activity in particular fields by evaluating and using status data from insulin pumps to organize behavior, See Rankers (Pub. No. 2008/0300572), Abstract and throughout, Saffer (Pub. No. 2009/0221890), paragraphs [0079], [0084], [0085]; claims 4, 6-8, 12, 14-16, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Response to Arguments
Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive. 
Regarding 101, applicant argues (pages 14-15) that combination which includes “1) receiving sensor data associated with blood sugar of a user from a mobile device, 2) calculating a blood sugar reading for the user according to the sensor data associated with the blood sugar, 3) determining the health characteristics for the user associated with the mobile device according to the blood sugar reading, and 4) determining at least one type of medical service needed to treat the user based on the health characteristics” is not directed to a judicial exception, when considered as a whole.   	Examiner respectfully disagrees and notes that a claim is directed to a judicial exception when a judicial exception is set forth or described in the claim.  Here, the identified abstraction is the steps of receiving registration data from a group of medical service providers, receiving sensor data associated with blood sugar, calculating a blood sugar reading according to the sensor data, determining health characteristics for a user according to the blood sugar reading, determining at least one type of medical service needed to treat the user based on the health characteristics, determining a location of the user, identifying one or more medical service providers based on the at least one type of medical service needed to treat the user and the location of the user, estimating a wait time, and providing the location of each of the one or more medical service providers to the user.  These steps of matching a user to a medical service provide, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, the claims amount to a series of steps of managing personal behavior by collecting information, evaluating health information, and ranking medical providers based upon criteria for a patient to seek care based on insurance plan information, travel times, estimated wait times, and whether the medical provider allows remote check-in. 	The questions of distinguishing as a practical application or significantly more are evaluated in steps 2A, prong two and 2B, as discussed in the rejection above.
Regarding 101, step 2A, prong two, applicant argues (pages 15-16) that the recited steps of “1) receiving sensor data associated with blood sugar of a user from a mobile device, 2) calculating a blood sugar reading for the user according to the sensor data associated with the blood sugar, 3) determining the health characteristics for the user associated with the mobile device according to the blood sugar reading, and 4) determining at least one type of medical service needed to treat the user based on the health characteristics” amount to a practical application because the “technique can be used to improve a user’s ability to access medical services by providing identification and ranking of medical service providers to the user’s mobile device.”  This is unpersuasive.  “Improv[ing] a user’s ability to access medical services by providing identification and ranking of medical service providers to the user” is understood to be a better method of evaluating received information and using it to organize human activity.  Specifically, it helps organize which human is to be seen by which healthcare provider.  Use of a mobile device is understood to merely amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021]-[0022], [0120]-[0123], see MPEP 2106.05(f).  The broadest reasonable interpretation of the recited mobile device is expressly described and understood to include interpretation of a generic and commercially available device as a mobile phone or tablet which is merely invoked as a tool to perform the steps.  Similarly, the usage of a sensor, per se, is understood to merely invoked as a generic and commercially available device, see applicant’s specification, [0026].   	Applicant additionally argues that the claims would not monopolize the process.  This question of monopolization and preemption may underly the analysis, it is not a standalone test.  Instead, these questions are resolved through the steps of the analysis.  Accordingly, this argument is unpersuasive.
Regarding 101, step 2B, applicant argues (page 16) that the recited steps of “1) receiving sensor data associated with blood sugar of a user from a mobile device, 2) calculating a blood sugar reading for the user according to the sensor data associated with the blood sugar, 3) determining the health characteristics for the user associated with the mobile device according to the blood sugar reading, and 4) determining at least one type of medical service needed to treat the user based on the health characteristics” amount to significantly more because it can “improve a user’s ability to access medical services in a timely and cost effective manner.”  This is unpersuasive.  “Improv[ing] a user’s ability to access medical services in a timely and cost effective manner” is understood to be a better method of evaluating received information and using it to organize human activity.  Specifically, it helps organize which human is to be seen by which healthcare provider.  As discussed above with respect to Step, 2A, prong two, use of a mobile device and a sensor is understood to merely amount to invoking generic hardware as a tool to perform the abstract idea.  Considering these elements with respect to what is well-understood, routine, and conventional does not change the analysis.  As discussed in the rejection above, these elements are understood to merely amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields citing the disclosure in applicant’s specification as well as various portions of Mensinger.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borras (Pub. No. 2012/0188799) describes an approach to online delivery of healthcare which includes sorting recommended doctors based on emergency and non-emergency situations.
Vincent (Pub. No. 2015/0288797) describes an approach to monitoring and detecting medical emergencies which includes contacting different contacts based upon priority.
Neal (Pub. No. 2011/0112858) describes an approach to connecting patients with emergency care which includes consideration of wait time information from a variety of sources.
Blom (2006/0111941) describes an automated patient management system which includes estimation of wait times from historical data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3626